UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6132


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JEREMY ALEXANDER DOE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:08-cr-00072-BO-1)


Submitted: April 22, 2021                                         Decided: April 27, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jeremy Alexander Doe, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeremy Alexander Doe appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A) motion for compassionate release. On appeal, we confine our review to

the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Doe’s informal brief

does not challenge the basis for the district court’s disposition, he has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

order. * We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




       *
         To the extent Doe seeks to appeal the district court’s denial of his 28 U.S.C. § 2255
motion, his appeal is untimely. See Bowles v. Russell, 551 U.S. 205, 214 (2007) (“[T]he
timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”). To the
extent Doe seeks to appeal his criminal judgment, his notice of appeal is duplicative of a
prior appeal of the same judgment. United States v. Doe, 328 F. App’x 850 (4th Cir. 2009)
(No. 08-5024).

                                              2